IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :               No. 2300 Disciplinary Docket No. 3
                                :
                Petitioner      :               No. 91 DB 2016
                                :
                                :               Attorney Registration No. 90023
           v.                   :
                                :               (Mercer County)
NICOLE M. HOWARD                :
                                :
                Respondent      :
                                :


                                         ORDER


PER CURIAM


       AND NOW, this 21st day of October, 2016, upon consideration of the

Recommendation of the Disciplinary Board, Nicole M. Howard is placed on temporary

suspension until further action by this Court.      See Pa.R.D.E. 208(f)(5).      She shall

comply with the provisions of Pa.R.D.E. 217.

       The Order constitutes an imposition of public discipline within the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.